Citation Nr: 1024880	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-26 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hearing loss of the left 
ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran had active military service from October 1968 to May 
1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDING OF FACT

The Veteran is not diagnosed with hearing loss of the left ear 
for VA purposes.


CONCLUSION OF LAW

Hearing loss of the left ear was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).   38 C.F.R. § 3.159 (2009).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the Veteran received notification prior to 
the initial unfavorable agency decision in January 2008.  The 
RO's September 2007 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and argument 
concerning the claimed condition and enough information for the 
RO to request records from the sources identified by the Veteran.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  The December 2006 
letter also included notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, records 
like medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103. 

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  All 
post-service treatment records identified by the Veteran have 
also been obtained.  Therefore, VA's duty to further assist the 
Veteran in locating additional records has been satisfied.  The 
Veteran was afforded a VA audiological examination in October 
2007.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 
(c)(4) (2009); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  The October 2007 VA examination is adequate for the 
purposes of determining service connection, as it involved a 
physical examination of the Veteran as well as a review of the 
claims file, to include service treatment records.  See generally 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of the 
nervous system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 C.F.R. §§ 3.307, 3.309(a).  In an October 4, 
1995, opinion, VA's Under Secretary for Health determined that it 
is appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and therefore a 
presumptive disability.

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Veteran contends he suffers from a left ear hearing loss 
disability due to acoustic trauma suffered during active service.  
For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies at 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies at 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).

Upon review, service treatment records are negative for a hearing 
loss disability in the left ear.  Post-service medical evidence 
include the reports of an October 2007 VA audiology examination.  
The examination indicated the following pure tone thresholds: 




HERTZ



500
1000
2000
3000
4000
LEFT EAR
15
10
15
25
20

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  

The Veteran subsequently submitted a private audiological 
examination dated March 2008.  However, the audiogram is not in 
an appropriate format and therefore cannot be utilized to 
evaluate the Veteran's hearing loss.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (the Board may not interpret graphical 
representations of audiometric data). 

Considering the results of the October 2007 VA examination, it is 
clear that the Veteran does not currently suffer from a current 
hearing loss disability in the left ear for VA benefit purposes.  
His pure tone thresholds, at 500, 1000, 2000, 3000, and 4000 
Hertz, were less than 40 in all frequencies, and he did not show 
pure tone thresholds of 26 or more in 3 or more frequencies in 
the left ear.  His scores on the Maryland CNC Test were not less 
than 94 percent at this examination.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to exist 
at the time of the award of service connection); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a 
present disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement to 
service connection to cases where such incidents have resulted in 
a disability).

Other than the Veteran's contentions, the record contains no 
competent evidence of a current diagnosis of left ear 
sensorineural hearing loss.  As Veteran has no competence to give 
a medical opinion on the diagnosis of a condition, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992), the Board concludes that 
the preponderance of the evidence is against a finding that the 
Veteran has left ear sensorineural hearing loss disability for VA 
purposes.  As such, the benefit of the doubt rule does not apply, 
and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

Service connection for left ear hearing loss is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


